DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention Group I and Species I in the reply filed on November 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 38 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2022.

Claim Objections
Claim 30 is objected to because of the following informalities: “the Coanda surface” in line 2 should read -- the smooth Coanda curved surface.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the longitudinal direction of the nozzle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In claim 26, line 13, the recitation “a longitudinal direction of the nozzle” appears to be a double inclusion of the “longitudinal direction of the nozzle” recited in line 6. 
The terms “smooth Coanda” in claim 26 are relative terms which renders the claim indefinite. The terms “smooth Coanda” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of smoothness and a method of determining such smoothness to meet the claim limitation is not known. Furthermore, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Coanda” in claim 26 is used by the claim to mean “Coanda effects,” while the accepted meaning is “Romanian inventor Henri Coandă.” The term is indefinite because the specification does not clearly redefine the term. It is well known that Coanda effects is the tendency of a fluid jet to stay attached to a convex surface and a flat surface and to entrain fluid from the surroundings so that a region of lower pressure develops. See "Definition of Coanda effect." Merriam-Webster, and "Coandă effect". Columbia Electronic Encyclopedia (6th ed.). 2013. Archived from the original on 2012-01-18. Therefore, the “effect" is caused by the jet, ambient pressure and the location/placement of a flat or curved surface relative to the jet. A smooth curved surface alone cannot create the “Coanda effect." The required conditions, in the prior art, to meet the claim limitation is not known. For the purpose of compact prosecution, the limitations, a smooth Coanda curved surface, will be interpreted as a curved surface. Similar rejection applies to the terms “gentle and smooth” in claim 27. The degree of smoothness/gentleness and a method of determining such smoothness/gentleness to meet the claim limitation is not known.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “spoiler” in claim 29 is used by the claim to mean “plate or wall,” while the accepted meaning is “2a. a long narrow plate along the upper surface of an airplane wing that may be raised for reducing lift and increasing drag or 2b. an air deflector on an automobile to reduce the tendency to lift off the road at high speeds. Merriam-Webster.com.” The term is indefinite because the specification does not clearly redefine the term. For the purpose of compact prosecution, the limitations, a spoiler, will be interpreted as a plate or wall.
Regarding claim 30, the phrase "preferably (akin to “for example”)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 34 recites the limitation "the outlet position of the nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 35, line 2, the recitation “an outer casing” appears to be a double inclusion of the “outer casing” recited in line 1 of claim 32. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28 and 31-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kos (EP 3267112).
With respect to claim 26, Kos discloses a flame simulating device (Figs 1-4), comprising a mist generating chamber (6), an air orifice (20) and a nozzle (24, 23 and 17), wherein the nozzle is disposed above the mist generating chamber and the nozzle is elongated, the air orifice is disposed below the nozzle, the mist generating chamber is confined in a mist generating chamber housing (2), the mist generating chamber is provided with a mist outlet (16 and 18), the mist outlet, the air orifice and the nozzle communicate with each other, a light source (21), wherein the light source is disposed along the longitudinal direction of the nozzle and on one (rear) side or both sides of the nozzle and a transparent cover (screen 25 and cover 3. Paragraph [0014]) is disposed above the light source, wherein an air flow blown from the air orifice converges (left end of 19) by an increasingly smaller width A of an air nozzle (20) in the air orifice and is then discharged, and while flowing to the nozzle, the converging air flow adsorbs and leads the mist out of the mist outlet under the Venturi effect to discharge from the nozzle wherein an air duct (space in 19, 20 and above 21) is disposed to be connected to the air orifice, and a fan (airflow drive means. Paragraph [0015]) is disposed on a side wall and/or a bottom wall of the air duct (Paragraph [0015] suggested locating the airflow drive means next to or adjecent the lamp 21), the mist outlet is disposed along a longitudinal direction of the nozzle and the nozzle is defined by nozzle walls (walls defining 24, 23, 17 and screen 25) on both sides in the longitudinal direction, and the surface of the nozzle wall is a smooth Coanda curved surface, at least the nozzle wall on one (rear) side of the light source is made of a transparent material, and light emitted from the light source is capable of irradiating on and above an outlet of the nozzle.
With respect to claim 27, Kos discloses wherein the mist outlet is disposed close to the air orifice; and a water retaining plate (bottom of 6) is disposed before (upstream of) the mist outlet; the air orifice is defined by air orifice walls (walls that define 20) on both sides in the longitudinal direction (of the air orifice); and the mist outlet is defined by the air orifice walls and the mist generating chamber housing; and the cross-sectional shape of the air orifice is a flared, triangular or trapezoidal shape (where 22 slopes leftward) that is constricted with a gentle and smooth transition, and the air nozzle is formed at the constricted (right) portion.
With respect to claim 28, Kos discloses wherein the air duct is disposed below the air orifice and uniformly arranged along the longitudinal direction of the air orifice (Fig. 3).
With respect to claim 31, Kos discloses an atomizing simulation fireplace (1. Figs 1-4), comprising the flame simulating device according to claim 27.
With respect to claim 32, Kos discloses the atomizing simulation fireplace further comprising an outer casing (2) and a simulated fuel bed (3); light emitted from the light source is capable of irradiating on and above an outlet (24) of the nozzle; and the mist generating chamber, an atomizing head (opening of 3), the air orifice, the nozzle and the light source are all disposed inside the outer casing, and the simulated fuel bed is disposed on an upper surface of the outer casing (Figs 1-4).
With respect to claim 33, Kos discloses wherein the outlet of the nozzle communicates with the upper surface of the outer casing (Figs 1-4).
With respect to claim 34, Kos discloses wherein the simulated fuel bed is provided with a flame outlet (opening of 3 and screen 25) facing the longitudinal direction of the outlet (24) position of the nozzle; the simulated fuel bed comprises a decoration; and the structure of the decoration is at least one of an ash bed, a simulated solid fuel, crystal stones, pebbles and glass blocks (paragraph [0010]).
With respect to claim 35, Kos discloses wherein the transparent cover is disposed between an upper end opening of (24) the nozzle and an outer casing (2) of the flame simulating device, the transparent cover is capable of sealing (covering) a region between an opening (opening of 3 and 24 and screen 25) on the outer casing and the nozzle, and the transparent cover is made of a transparent material (paragraph [0014]).
With respect to claim 36, Kos discloses wherein the atomizing simulation fireplace further comprises a liquid level gauge (floater valve 14) and a liquid storage tank (11), the liquid level gauge is disposed in the mist generating chamber for detecting whether a liquid level in the mist generating chamber is within a required range, and the liquid storage tank stores a liquid and replenishes the mist generating chamber with the liquid (paragraph [0011]).
With respect to claim 37, Kos discloses wherein the atomizing simulation fireplace can also be (capable of being) placed, in its entirety, into a (bigger) fireplace cabinet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kos.
With respect to claim 29, Kos discloses wherein the inside of the air duct is provided with a spoiler (separation wall on the left side of 18) disposed in the longitudinal direction; the inside of the air duct is provided with a heating element (lamps 21 also constitute heat sources. Paragraph [0015]); and the fan (airflow drive means. Paragraph [0015]).
Kos fails to disclose the heating element is mounted on the spoiler and facing the side of the fan.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the heating element on the spoiler and facing the side of the fan in order to provide designated forced air.  It has been held that rearranging (relocating) parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 30, Kos discloses the flame simulating device, except for wherein a dimension B of the cross section of the nozzle closest to the Coanda surface of the nozzle walls on both sides is preferably in the range of 2 mm- 20 mm; and a width dimension A of the air nozzle is preferably in the range of 0.5 mm- 6 mm.
Since the dimensions A and B of the nozzle are results effective variable with the results being desired spray pressure and spray pattern.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make dimension B of the cross section of the nozzle closest to the Coanda surface of the nozzle walls on both sides is in the range of 2 mm- 20 mm; and a width dimension A of the air nozzle is in the range of 0.5 mm- 6 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a flame simulating device: Wang, Hess, Kanzaki, O’Neill, Rice, O’Toole, Deng and Staniforth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 26, 2022